OPINION — AG — **  MILEAGE — PER DIEM — COUNTY OFFICIALS ** (1) THE PROPER MILEAGE TO BE PAID COUNTY ATTORNEY AND HIS ASSISTANT IN LIEU OF ACTUAL MILEAGE EXPENSES WHILE TRAVELING ON OFFICIAL BUSINESS IS SIX CENTS PER MILE. (2) THERE IS NO STATUTE PRESCRIBING A SPECIFIC AMOUNT OR RATE OF " SALARY ", " PAY ", OR " EXPENSES " TO BE PAID TO THE EVIDENCE MEN OF THE COUNTY ATTORNEY OF TULSA COUNTY, BUT THAT 19 Ohio St. 179.7 [19-179.7] AUTHORIZES ANY FORM OR TYPE OF COMPENSATION FOR SAID EVIDENCE MEN INCLUDING " SALARY ", " PAY ", " WAGES ", " MILEAGE ", " ACTUAL EXPENSES " OR SOME COMBINATION THEREOF, OR SOME OTHER SATISFACTORY ARRANGEMENT; THAT IS, THE COUNTY ATTORNEY PROPOSES AND ESTABLISHES THE NEED THEREOF AND THE COUNTY COMMISSIONERS APPROVE; PROVIDED, HOWEVER,, THAT THE GROSS AMOUNT APPROVED AND PAID SAID EVIDENCE MEN MAY NOT EXCEED 80% OF THE SALARY OF THE COUNTY ATTORNEY.(SALARY, COUNTY OFFICIALS, PUBLIC SERVANTS) CITE: 19 Ohio St. 170.7 [19-170.7], 19 Ohio St. 179.4 [19-179.4], 19 Ohio St. 180.47 [19-180.47] (JAMES P. GARRETT)